DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
	This Office action is in response to the amendment filed September 17, 2021.  Claims 1, 3, 14, 19, and 20 are amended, and claims 21-23 are newly added.  Claims 6-8 are canceled, and claims 15 and 16 remain withdrawn.  Claims 1-5, 9-14, and 17-23 are pending and addressed below.
Response to Arguments
Applicant’s arguments are directed towards the claims as amended and are addressed by the rejections below. 
Claim Objections
Claim 20 is objected to because of the following informalities: “the frame, the frame” in line 8 should read --and the frame--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “needle deployment system” in claim 3; and “actuating mechanism” in claim 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the housing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if applicant intends to claim “a housing” or intends to claim “a steering button extending from the handle”.  For examination purposes, examiner will assume applicant intended to claim “a steering button extending from the handle”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19, 22, and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gellman et al. (“Gellman” US 20030233107).
Regarding claims 19, 22, and 23, Gellman discloses a suturing instrument comprising:
	(claim 19) a handle (102);
	an elongate shaft extending from the handle, the elongate shaft including a distal portion, at least a portion of the elongate shaft being flexible (104 + 115);
	one or more pull wires extending from the handle into the distal portion of the elongate shaft, the one or more pull wires coupled to the control system to allow active control of the flexible portion of the elongate shaft (335a, 335i, 335p, 335s);
	a steering button extending from the handle (302) and operatively coupled to a cam (315), the steering button being configured to move along a first axis (steering button 302 rotates about an axis); and
	a suturing head extending from a distal end of the distal portion of the elongate shaft (106), the suturing head comprising a needle carrier channel (178), a needle carrier configured to releasably hold a needle (124), and a needle catch (122), the needle carrier being movably disposed within the needle carrier channel ([0102]);
	(claim 22) wherein the cam is configured to move from a first position to a second position in response to the steering button being move along the first axis ([0131] describes the steering button 302 rotating clockwise and counterclockwise along the first axis to cause corresponding movement of the cam 315, thus moving the cam 315 from a first position to a second positon); and
	(claim 23) wherein the cam is configured to move from a first position to a second positon in response to the steering button being move along the first axis ([0131] describes the steering button 302 rotating clockwise and counterclockwise along the first axis to cause corresponding movement of the cam 315, thus moving the cam 315 from a first position at rest to a second positon), the cam being biased to its first position ([0014] discloses a resilient member for biasing the device towards its middle or straightened configuration, thus resulting in the return of the cam 315 to its first position).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9, 10, 12-14, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman in view of Intoccia et al. (“Intoccia” US 20080300462).
	Regarding claims 1-5, 9, 10, 12-14, and 21, Gellman discloses a suturing instrument comprising:
	(claim 1) a handle (102);
	an elongate shaft extending from the handle, at least a portion of the elongate shaft being flexible (104 + 115);
	one or more pull wires extending from the handle into the flexible portion of the elongate shaft for deflecting the flexible portion of the elongate shaft (335a, 335i, 335p, 335s); 

	a suturing head extending from a distal end of the elongate shaft (106), the suturing head comprising a needle carrier channel (178), a needle carrier configured to releasably hold a needle (124), and a needle catch (122), the needle carrier being movably disposed within the needle carrier channel ([0102]);
	(claim 2) wherein the needle carrier moves along the needle carrier channel out of the suturing head into an extended position, and back into the suturing head into a retracted positon ([0105]);
	(claim 3) further comprising a needle deployment system at least partially disposed within the elongate shaft and coupled to the needle carrier for moving the needle carrier between the extended positon and the retracted position (The limitation “needle deployment system” is being interpreted as a mean-plus-function limitation. Applicant’s corresponding structure shown in Figs. 5-6 and described in [0052-0053] comprises at least a washer 113, a center tube 107, pusher wire 111, coupling 150, and carrier wire 154 for transmitting the forces from the actuating mechanism to the needle carrier.  Gellman discloses a needle deployment system in Figs. 1B-1C, including parts that appear identical to applicants, including washer 113, center tube 107, pusher wire 111, coupling 150, and carrier wire 154, designed to work together to transmit forced from the actuating mechanism 112 and the needle carrier 124.  Examiner asserts the needle deployment system of Gellman is identical to that of applicant’s needle deployment system.  However, should applicant disagree, examiner maintains the needle deployment system of Gellman is functionally identical to applicant’s needle deployment system.);
	(claim 4) wherein the needle deployment system moves the needle carrier out of the suturing head in a semi-circular path towards the needle catch such that the needle held by the needle carrier is released from the needle carrier and retained in the needle catch (see Figs. 8D-8E; [0104-0105]);
	(claim 5) wherein the handle includes an actuating mechanism coupled to the needle deployment system for actuating the needle deployment system (The limitation “actuating mechanism” is being interpreted as a means-plus-function limitation.  Applicant’s corresponding structure is a button 117 and 
	(claim 9) wherein the elongate shaft is capable of being deflected into multiple different planes relative to the longitudinal axis of the elongate shaft ([0131]);
	(claim 10) wherein the elongate shaft comprises a flexible coil (115);
	(claim 12) wherein the elongate shaft further includes an outer sleeve disposed on the outside of the flexible coil to provide a smooth exterior surface (104);
	(claim 13) wherein at least a portion of the elongate shaft includes an articulation structure (300); and
	(claim 14) wherein the flexible portion of the elongate shaft includes the articulation structure (see Fig. 6B);
	but Gellman fails to disclose (claim 1) the handle having a housing, a steering button extending from the housing and operatively coupled to the cam, and the cam being at least partially disposed in the housing; or (claim 21) wherein the steering button includes a stem, the stem being fixedly coupled to the cam.
	However, Intoccia discloses a handle for a flexible device similar to that in Gellman, the handle having a housing (see Figs. 1 and 3 depicting 2 half shells forming a housing around the steering mechanism), a steering button (24) extending from the housing and operatively coupled to a cam (36) and the cam operatively coupled to one or more pull wires (30, 34), and the cam being at least partially disposed in the housing (see Figs. 1 and 3); the steering button includes a stem (see the portion extending away from the round portion in Figs. 3 and 4), the stem being fixedly coupled to the cam (see Fig. 4; [0050] describing to movement between the steering button 24 and the cam 36 such that they are fixedly coupled for the functionality of the device).

	Regarding claim 20, Gellman discloses a suturing instrument comprising:
	(claim 20) a handle (102);
	an elongate shaft extending from the handle (104 + 115), the elongate shaft including a distal portion, at least a portion of the elongate shaft being flexible and including an articulation structure (300);
	one or more pull wires extending from the handle into the distal portion of the elongate shaft for deflecting the articulated portion of the elongate shaft (335a, 335i, 335p, 335s);
	a steering button (302) operatively coupled to a cam (315); and
	a suturing head extending from a distal end of the distal portion of the elongate shaft (106), the suturing head comprising a needle carrier channel (178), a needle carrier configured to releasably hold a needle (124), and a needle catch (122), the needle carrier being movably disposed within the needle carrier channel ([0102]);
	but Gellman fails to disclose the configuration of a steering button operatively coupled to a cam, the cam being disposed within a frame, and the frame being disposed within the housing.
	However, Intoccia discloses a handle for a flexible device similar to that in Gellman, the handle having a housing (see Figs. 1 and 3 depicting 2 half shells forming a housing around the steering mechanism), a steering button (24) extending from the housing and operatively coupled to a cam (36) and the cam operatively coupled to one or more pull wires (30, 34), and the cam being at least partially disposed in the housing (see Figs. 1 and 3).
	It would have been obvious to one having ordinary skill in the art the at time of invention to combine the housing and the corresponding steering button/cam configuration as taught by Intoccia with the device of Gellman because the housing would protect the cam and pull wires from damage and .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman in view of Intoccia as applied to claim 10 above, and further in view of Stokes et al. (“Stokes” US 20070270907).
	Regarding claim 11, Gellman in view of Intoccia discloses the suturing instrument of claim 10, but not wherein the elongate shaft comprises a Bowden coil.
	However, Stokes discloses a flexible catheter comprising “a Bowden cable” (also known as a Bowden coil) ([0046]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s time of invention to substitute the Bowden cable taught by Stokes for the flexible catheter of Gellman in view of Intoccia because the a Bowden cable is a known type of flexible catheter used in routing medical devices into the body.  Since both Gellman and Stokes are surgical devices at the end of flexible catheters routed into the body, it would have been a mere substitution of one known flexible catheter for another known flexible catheter (Bowden coil/cable) to achieve a predictable result of providing a steerable catheter for routing the surgical device through the body.
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman in view of Intoccia as applied to claim 13 above, and further in view of Boulais et al. (“Boulais” US 20050131279).
	Regarding claims 17 and 18, Gellman in view of Intoccia discloses the suturing instrument of claim 13, but not an articulation structure as claimed.
	However, Boulais discloses an articulation structure comprising:
	(claim 17) a number of ring links, each having an inner circumference and an outer circumference (1022a, 1022b, 1022c), each ring link including:

		two concave recesses with openings that face radially inward from the inner circumference of the ring link that are positioned on opposite sides of the inner circumference of the ring link and are oriented at 90 degrees to the two concave recesses positioned on opposite sides of the outer circumference of the ring link (see Fig. 23D; [0194], the “convex recesses” referred to being the inwardly facing concave recesses on the inner circumference); and
	a plurality of spring segments that are secured within the concave recesses on the outer circumferences and the inner circumferences of the ring links to join adjacent ring links together and that are bendable in the articulating joint (1024);
	wherein the concave recesses on the outer circumference of a given ring link are aligned with the concave recesses on the inner circumference of an adjacent ring link in the articulating joint (see Fig. 23D); and
	(claim 18) wherein the spring segments define apertures adapted to receive the one or more pull wires therethrough ([0202]; “each spring may further include a loop wound therein that acts as an eyelet for retaining a control wire therein”).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to substitute the articulation structure taught by Boulais with the articulation structure of the suturing instrument of Gellman in view of Inctoccia because both known articulation structures useful in steering elongated tubular devices.  Boulais discloses being used with suturing devices ([0208]).  The result of substituting one known articulation structure of Boulais for the articulation structure of Gellman in the device would result in the same functionality of having a steerable elongate tubular device.  Therefore, the combination is merely simple substitution of one know articulation structure for another to achieve a predictable result.  See MPEP 2143.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.